Per Curiam,
It is the settled rule that Avhile inadequacy of price is not by itself sufficient to justify the court in setting aside a sheriff’s sale, yet where there is great inadequacy the court may seize upon other circumstances in order to give rélief: Ritter v. *317Getz, 161 Pa. 648; Stroup v. Raymond, 183 Pa. 279. Wbat other circumstances are sufficient for this purpose is largely in the discretion of the court below, and whether or not we should in its place have reached the same conclusion in the present case, we have not been convinced that there was error which calls for reversal. As said in Ritter v. Getz, supra, “ we do not review the action of the lower courts in setting aside sheriff’s sales except in extreme eases, and this is not one of them. ”
Appeal dismissed.